Case: 17-60610      Document: 00514584816         Page: 1    Date Filed: 08/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 17-60610
                                                                                  FILED
                                                                             August 3, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
LESLY ROSIBEL MATAMOROS-SERRANO;                            ANTONY         ALEXANDER
MELENDEZ-MATAMOROS,

                                                 Petitioners

v.


JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A202 083 155
                               BIA No. A202 083 156


Before JOLLY, OWEN, and COSTA, Circuit Judges.
PER CURIAM: *
       Lesly Rosibel Matamoros-Serrano and her son, Antony Alexander
Melendez-Matamoros, are natives and citizens of Honduras who entered the
United States near Hidalgo, Texas, on or about August 21, 2014, without
having been admitted or paroled. They have filed a petition seeking review of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-60610        Document: 00514584816          Page: 2     Date Filed: 08/03/2018


                                        No. 17-60610

the order from the Board of Immigration Appeals (BIA) denying their
applications for asylum and withholding of removal.
       Lesly sought asylum and withholding of removal based on membership
in a particular social group, specifically “Honduran mothers who flee Honduras
because they do not want their children involved with gangs and their
activities.”     She listed Antony as a derivative beneficiary of her asylum
application. Antony also filed an individual asylum application. The factual
predicate of his application was the same as the predicate of his mother’s
application. 1
       We have authority to review only the order of the BIA unless the
underlying decision of the immigration judge (IJ) influenced the BIA’s decision.
Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). The BIA affirmed the
findings and conclusions of the IJ. Accordingly, we review both decisions.
See id.
       We review an immigration court’s findings of fact for substantial
evidence. Id. Under this standard, an immigration court’s factual findings
will not be reversed unless “the evidence was so compelling that no reasonable
factfinder could conclude against it.” Id. at 536-37. Among the findings of fact
that we review for substantial evidence is the conclusion that an alien is not
eligible for asylum or withholding of removal. Zhang v. Gonzales, 432 F.3d
339, 344 (5th Cir. 2005).
       Even if we assume that Lesly’s proposed social group is protected, Lesly
has failed to demonstrate past persecution or a well-founded fear of future


       1  Because Antony could not logically be a member of Lesly’s purported social group
and because he does not assert any other social group in the petition for review, it is presumed
that he is proceeding as a derivative beneficiary of Lesly’s asylum application. Lesly’s
eligibility for asylum is, therefore, dispositive of Antony’s claim. See 8 U.S.C. § 1158(b)(3)(A)
(“A spouse or child . . . of an alien who is granted asylum under this subsection may . . . be
granted the same status as the alien if accompanying . . . such alien”). Accordingly, this
opinion addresses the merits of only Lesly’s asylum application.

                                               2
    Case: 17-60610     Document: 00514584816      Page: 3   Date Filed: 08/03/2018


                                  No. 17-60610

persecution based on her membership in that group. See id. Lesly testified
that she had been robbed four times within a few months in Honduras;
however, the anonymous criminals who robbed Lesly never indicated that she
had been singled out because of her membership in a particular social group.
Though Lesly suggests that the criminal activity she experienced in Honduras
was in direct response to her denunciation of the gangs in her village and to
her resistance to their efforts to recruit Antony, there is no evidence that the
anonymous criminals were even affiliated with a gang. The robberies Lesly
fell victim to in Honduras were motivated by nothing more than a desire for
money, and we have held that criminal actions based on a desire for money do
not amount to persecution based on a protected category. See Shaikh v. Holder,
588 F.3d 861, 864 (5th Cir. 2009).
      Lesly relies on the prior criminal activity she experienced in Honduras
to bolster her claim that she has a well-founded fear of future persecution. As
just discussed, the criminal activity that she experienced at the hands of
anonymous criminals, whom she could not identify as gang members, did not
rise to the level of persecution. Moreover, as the IJ found, Lesly’s fear of future
harm was undermined by her admission that several of her family members
had remained in Honduras without any particular difficulty with gangs.
      For the foregoing reasons, the BIA’s determination that Lesly was
ineligible for asylum is supported by substantial record evidence. See Zhang,
432 F.3d at 344. Withholding of removal requires the alien to meet a higher
standard than asylum. Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006).
Because substantial evidence supports the denial of Lesly’s asylum claim, it
follows that she is likewise ineligible for withholding of removal.        See id.
Antony, as a derivative beneficiary of his mother’s asylum application, is
likewise not entitled to asylum or withholding of removal. See § 1158(b)(3)(A).
      The petition for review is DENIED.

                                        3